284 S.W.3d 681 (2009)
STATE of Missouri, Respondent,
v.
Edward SWAIM, Appellant.
No. ED 91276.
Missouri Court of Appeals, Eastern District, Division Five.
March 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 28, 2009.
Application for Transfer Denied June 30, 2009.
Lisa Stroup, St. Louis, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., PATRICIA L. COHEN, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Edward Swaim appeals the judgment entered after a bench trial convicting him *682 of tampering in the first degree in violation of Section 569.080 RSMo (2007). Swaim was sentenced to seven years in the Missouri Department of Corrections. On appeal, Swaim argues that the trial court abused its discretion in denying his motion to dismiss for violation of his right to a speedy trial, and that the trial court plainly erred in allowing the State to elicit testimony of his post-arrest, pre-Miranda silence both in its case-in-chief and on cross-examination of Defendant.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).